Citation Nr: 0000276	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1969 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
hearing loss and tinnitus.

In July 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The veteran has submitted competent lay evidence of 
exposure to acoustic trauma during service.

3.  The veteran currently has hearing loss and tinnitus, 
which the medical evidence establishes were incurred as a 
result of his military service.


CONCLUSIONS OF LAW

1.  The veteran has presented well-grounded claims for 
service connection for hearing loss and tinnitus, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran incurred hearing loss as a result of his 
military service.  38 U.S.C.A. §§ 1110 and 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).

3.  The veteran incurred tinnitus as a result of his military 
service.  38 U.S.C.A. §§ 1110 and 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1996, the veteran filed claims for service 
connection for hearing loss and tinnitus.  His service 
medical records showed no complaints of or treatment for 
either condition.  Audiometric testing upon his entry into 
service in July 1969 showed puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
[not 
given]
10
LEFT
5
5
10
[not 
given]
10

Audiometric testing upon the veteran's separation from 
service in July 1973 showed puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
[not 
given]
10
LEFT
10
5
15
[not 
given]
0

In May 1996, the veteran underwent a VA audiological 
evaluation.  He reported experiencing decreased hearing 
acuity since the mid 1970s.  He also reported a history of 
tinnitus and vertigo.  He stated that during service he was 
exposed to noise from helicopters, firing of guns, and the 
engine room.  He reported onset of tinnitus in the 1980s and 
described it as bilateral and constant.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
40
55
LEFT
25
30
40
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The diagnosis was bilateral mild 
sloping to moderate sensorineural hearing loss. 

The veteran submitted a medical record from Christopher 
Rucker, M.D., dated in December 1993.  The veteran complained 
of tinnitus of many years' duration.  He reported a history 
of noise exposure to fireworks as a child and from working 
above the engine room during service.  The veteran brought a 
copy of an audiogram conducted twenty years earlier showing 
symmetric, bilateral hearing loss.  Physical examination 
showed no abnormalities.  The diagnosis was tinnitus, 
probably related to hearing loss.  The veteran also submitted 
a report from Richard Wright, M.S., an audiologist, dated in 
December 1993.  The veteran sought treatment for hearing 
impairment of many years' duration, the cause of which was 
apparently unknown.  He was having increasing communication 
difficulties and tinnitus.  It was noted that there was no 
extensive noise history.  Initial tympanometry showed normal 
middle ear function bilaterally, and audiometric testing 
showed bilateral mild to moderate sensorineural hearing loss.

The veteran submitted the report of an audiogram conducted in 
January 1977 at the United States Penitentiary Hospital.  
This audiogram, although suggesting hearing loss, was 
reported in graphic form and was not converted to an 
appropriate numerical form.

At a personal hearing in January 1997, the veteran testified 
that he first noticed decreased hearing acuity 2-4 years 
after service.  He reported noise exposure during service 
from the engine room and weapons fire.  He indicated that he 
worked as a medical corpsman, approximately 2-3 decks above 
the engine room.  He indicated that he was also stationed at 
a shipyard, and the ship remained under construction for 
several weeks while he was aboard it.  He indicated that 
since service he had worked as a physician's assistant with 
no noise exposure.  He stated that onset of tinnitus was in 
the late 1980s.  He felt that this was related to the hearing 
loss. 

In July 1998, the Board remanded this case for additional 
evidentiary development.  The veteran underwent a VA 
audiological evaluation in June 1999.  The examiner reviewed 
the claims file.  The examiner indicated that the 1977 
audiogram report suggested hearing within normal limits on 
the right and mild hearing loss on the left.  However, bone 
conduction testing had not been performed at that time, nor 
was tympanometry done to rule out a conductive component.  
The veteran stated that his wife first pointed out his 
hearing problem approximately two years after his separation 
from service.  He indicated that during service he was 
exposed to noise from helicopters, gunfire, and the engine 
room.  He reported no significant noise exposure since 
service.  He did work for the prison system and had to 
qualify for a handgun and rifle once per year, but he always 
used hearing protection.  The veteran again reported onset of 
tinnitus in the 1980s, which he related to his hearing loss.  
The tinnitus was constant and bilateral and often affected 
his concentration.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
55
LEFT
20
25
40
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Type A tympanograms showed reflexes 
were present at 1000 Hertz bilaterally.  The diagnosis was 
bilateral mild to moderate high frequency, sensorineural 
hearing loss.

The examiner indicated that since the veteran's audiometric 
examinations upon entry and exit from service were within 
normal limits, the examiner could not conclusively state that 
the veteran's hearing loss was caused during his military 
experiences.  However, it was at least as likely as not that 
his current hearing loss disability and/or tinnitus were 
related to a disease or injury during service, including 
noise exposure from engine rooms, weapons fire, and ship 
construction.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999).  ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, 5 Vet. App. at 
159-60.

These claims are plausible.  The veteran's service medical 
records do not show any complaints of or treatment for 
hearing loss or tinnitus.  However, he has testified as to 
exposure to noise during service.  The veteran's contentions 
concerning exposure to acoustic trauma during service are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The VA audiograms conducted in 1996 
and 1999, as detailed above, demonstrate that the veteran has 
met the requirements for a hearing loss disability, as shown 
by auditory thresholds of 40 decibels or greater in both 
ears.  The VA examiner in 1999 indicated that it was at least 
as likely as not that the veteran's hearing loss and tinnitus 
were related to the reported inservice noise exposure.  
Assuming the credibility of this evidence, the claims must be 
said to be plausible, and therefore well grounded.

The veteran having stated well-grounded claims, the 
Department has a duty to assist in the development of facts 
relating to the claims.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided appropriate VA 
examinations and a personal hearing in accordance with his 
request.  The RO complied with the Board's 1997 Remand 
instructions.  Sufficient evidence is of record to decide the 
veteran's claims favorably.  Therefore, no further assistance 
is required. 

As to the merits of the veteran's claims, the Board finds 
that the evidence supports the claims for the following 
reasons.  The veteran argues that he had extensive noise 
exposure during service, and he is certainly competent to 
report such.  He is also competent to report experiencing 
decreased hearing since the mid 1970s and ringing in his ears 
since the late 1980s.  His statements of inservice acoustic 
trauma appear consistent with the circumstances of his 
service.  It is true, as the RO concluded, that the veteran's 
particular military occupation of medical corpsman would not 
necessarily entail excessive noise exposure.  However, he did 
serve aboard naval ships, and his reports of exposure to 
weapons fire and engine room noise are consistent with that 
service.  Moreover, he has also reported exposure to 
construction noise while stationed at a shipyard.  His 
service medical records do contain entries stamped by the 
dispensary at a naval shipyard, corroborating his contention 
that he was stationed in such an environment.  Although the 
veteran's service medical records showed no complaints of 
hearing loss or tinnitus and the post-service medical 
evidence does not show such complaints until approximately 20 
years after his military service, the fact remains that he 
has reported exposure to acoustic trauma during service, 
which is consistent with his service and which he is 
competent to report.

The record contains only medical evidence favorable to the 
veteran's claim.  A VA physician concluded that it is at 
least as likely as not that the veteran's current hearing 
loss and tinnitus are related to the reported inservice 
acoustic trauma.  There are no medical opinions of record 
that indicate that either the veteran's hearing loss or 
tinnitus are not related to his military service, and there 
is no evidence of significant post-service acoustic trauma.  
The evidence is, at the very least, in equipoise regarding 
the veteran's claims.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred hearing loss 
and tinnitus as a result of his military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 and 
3.304 (1999).


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is granted.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

